OPINION

Per Curiam:

Claiming ineffective counsel, Brackenbrough asks us to annul his conviction. He does not direct our attention to anything in the record of the trial to support his claim, but instead, relies solely upon assertions made in a letter he wrote to the presiding judge following conviction. On this direct appeal, we cannot credit such letter and the assertions therein contained. He may, of course, pursue the remedy accorded by the Post-Conviction Act, NRS 177.315-385, and obtain appropriate consideration of his claim of ineffective counsel. His other claimed error is without merit.
Affirmed.